internal_revenue_service number release date index number ------------------------------------------- ------------------------- ------------------------ -------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no telephone number --------------------- refer reply to cc psi plr-145902-05 date date re request for a private_letter_ruling taxpayer a date1 date3 date4 date5 product1 location1 location2 location3 location4 sb_se official --------------------------------------------------- dear ------------------ -------------------------------------------- --------------- ------- -------------------- ---------------- ------------------- ------------------------- ----------------------------- --------------------- ----------------------- ---------- this letter responds to a letter dated date and supplemental correspondence requesting a ruling under sec_197 of the internal_revenue_code facts taxpayer represents that the facts are as follows taxpayer a subchapter c-corporation has a fiscal_year which ends on the friday closest in time to date1 of each year and is engaged in the product1 business its business operations are located in location1 and location2 taxpayer is an accrual basis taxpayer a located in location3 is also engaged in the product1 business sometime in early year1 taxpayer entered into an agreement with a to purchase all of the plr-145902-05 inventory hard assets and customer accounts of a a retained its accounts_receivable name and leasehold but otherwise sold all of its assets to taxpayer under the agreement taxpayer was obligated to pay a a cash payment the initial payment which would be applied towards making partial payment to a’s creditors taxpayer would also make deferred payments to a based upon the profits generated from the transferred customer accounts in mid-year1 taxpayer paid a cash for a to distribute to its suppliers and creditors and taxpayer began using the customer accounts acquired from a to generate more business taxpayer and a however had some disagreements about other aspects of their agreement so a filed a lawsuit to enforce the agreement as it perceived it during the litigation the parties resolved their differences informally and this resulted in the execution of the finalized purchase agreement the purchase agreement on date3 and the dismissal of the lawsuit additional payment to be applied towards making payments to a’s creditors also pursuant to the purchase agreement taxpayer is required to pay a two-thirds of the net profits the net profits payment after taxes earned during the period from date4 through date5 the measuring period attributable to the customer accounts acquired by taxpayer from a and any new_accounts generated for taxpayer after date4 by one of a’s principals who has been employed by taxpayer since taxpayer took over a’s customer accounts this individual generated no new_accounts for taxpayer so all payments made from taxpayer to a have been or will be attributable to the pre-existing customer accounts purchased by taxpayer the purchase agreement also provided for taxpayer to make a payment the tax_benefit payment to a of a portion of the income_tax benefits that taxpayer would receive from amortization of the costs of certain amortizable assets attributable to the payment to a of one-third of taxpayer’s net profits earned during the measuring period under the purchase agreement a entered a covenant_not_to_compete with taxpayer pursuant to the purchase agreement taxpayer paid a additional cash the taxpayer and a are not affiliated with one another neither a nor any of its current or former shareholders or principals have any equity_interest in taxpayer ruling requested taxpayer requests a ruling that the payments made to a attributable to the acquisition of a’s customer accounts qualify for amortization under sec_197 of the internal_revenue_code law and analysis sec_197 provides that a taxpayer is entitled to an amortization deduction with respect to any amortizable sec_197 intangible the amount of the deduction is determined by amortizing the adjusted_basis for purposes of determining gain of the intangible ratably over the 15-year period beginning with the month in which the intangible was acquired plr-145902-05 sec_197 provides that the term amortizable sec_197 intangible generally means any sec_197 intangible that is acquired by the taxpayer after date and that is held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 sec_197 provides that the term sec_197 intangibles includes any customer-based_intangible and any covenant_not_to_compete or other arrangement to the extent such arrangement has substantially the same effect as a covenant_not_to_compete entered into in connection with an acquisition directly or indirectly of an interest in a trade_or_business or substantial portion thereof for purposes of sec_197 sec_197 defines the term customer-based_intangible to mean i composition of market ii market share and iii any other value resulting from future provision of goods and services pursuant to relationships contractual or otherwise in the ordinary course of business with customers sec_1_197-2 of the income_tax regulations provides in part that a customer-based_intangible is any composition of market market share or other value resulting from the future provision of goods or services pursuant to contractual or other relationships in the ordinary course of business with customers thus the amount_paid or incurred for customer-based intangibles includes for example any portion of the purchase_price of an acquired trade_or_business attributable to the existence of a customer base a circulation base an undeveloped market or market growth insurance in force the existence of a qualification to supply goods or services to a particular customer a mortgage servicing contract as defined in sec_1_197-2 an investment management_contract or other relationship with customers involving the future provision of goods or services however any portion of the purchase_price of an acquired trade_or_business attributable to accounts_receivable or other similar rights to income for goods or services provided to customers prior to the acquisition of a trade_or_business is not an amount_paid or incurred for a customer-based_intangible sec_1_197-2 provides that for treatment of contingent_amounts any amount that is properly included in the basis of an amortizable sec_197 intangible after the first month of the 15-year period described in sec_1_197-2 is amortized ratably over the remainder of the period beginning on the first day of the month in which the basis increases under the purchase agreement taxpayer acquired a’s fresh and frozen inventory certain tangible assets a’s customer accounts and a covenant_not_to_compete taxpayer’s payments for these assets include the initial payment the additional payment the net profits payment and the tax_benefit payment the payments attributable to a’s customer accounts and to a’s covenant_not_to_compete are attributable to the acquisition of amortizable sec_197 intangibles to the extent plr-145902-05 these costs are attributable to contingent_amounts these costs become amortizable when added to the basis of the amortizable sec_197 intangibles sec_1 f i conclusions taxpayer is entitled to an amortization deduction under sec_197 with respect to the amounts paid for the acquisition of a’s customer accounts based solely on the facts and representations submitted we conclude that except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied regarding the amount of basis allocable to any asset acquired by taxpayer from a or when any amount allocable to the basis of any amortizable sec_197 intangible becomes amortizable in accordance with the power_of_attorney we are sending copies of this letter_ruling to taxpayer’s authorized representative we are also sending a copy of the letter_ruling to the appropriate sb_se official sincerely charles b ramsey charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
